Fourth Court of Appeals
                        San Antonio, Texas
                               June 3, 2015

                           No. 04-15-00246-CV

                      Marco Antonio HERNANDEZ,
                               Appellant

                                    v.

                           Lisa HERNANDEZ,
                                 Appellee

             From the County Court at Law, Starr County, Texas
                        Trial Court No. CC-10-03
                Honorable Romero Molina, Judge Presiding


                              ORDER
The County Clerk's Notification of Late Record is hereby DENIED AS MOOT.


It is so ORDERED on June 3, 2015.

                                         PER CURIAM



 ATTESTED TO: ________________________________
              Keith E. Hottle
              Clerk of Court